Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:  
Parts 100a and 100b, cited in the specification (Pg 11, Lines 16-18) are not in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Pg 11, Line 4 recites “4 a”. This should read -- 4a --.
Pg 17, Line 2 recites “spring 17”. This should read -- spring 16 --.
Pg 20, Line 3 recites “12 b”. This should read -- 12b --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 11 recites “each processing shaft”. However, Line 1 recites ‘a bearing arrangement for a processing shaft’ which implies there is just one shaft. Is this claim intended to have a single shaft or multiple shafts? Note, Line 15 refers back to only a single shaft.
Claim 1, Line 15 recites “a wiping section of the processing shaft”. However, this renders the claim indefinite because the claim is further defining the processing shaft 
[Claim 1, Lines 16-17], [Claim 2, Line 5], [Claim 5, Line 6], [Claim 6, Line 5], [Claim 7, Line 6], [Claim 9, Line 5], [Claim 11, Line 6], [Claim 14, Line 6] and [Claim 15, Lines 4 and 7] each recite the term “torque proof”. However, it is unclear what this means. Regarding claim 1, does it mean the annular disc is attached and cannot rotate independently of the shaft? Does it mean the annular disc is attached and no torque is applied? The specification does not provide a clear definition which leaves the claim unclear.
[Claim 2, Line 5] and [Claim 5, Line 5] each recite “the shaft element”. There is insufficient antecedent basis for this limitation in the claim. Is this intended to refer back to the ‘shaft portion annular disc’ recited in claim 1, line 16? Or is this setting forth a new shaft element?
Claim 2, Lines 3-5 recite “the wiper…contacts with a wiper edge at the wiping section directly or at the shaft element that is attached on the shaft torque proof”. However, Claim 1, Lines 13-17 previously set forth two separate embodiments of a “wiping device…configured to wipe contaminants from a wiping section of the processing shaft” (embodiment 1) or a “wiping device…configured to wipe contaminants…from a shaft portion annular disc that is attached torque proof on the shaft” (embodiment 2). Therefore claim 2 is indefinite because one cannot have embodiment 1 from claim 1 and then set forth “the wiper contacts with a wiper 
Claim 2, Line 6, recites “a circumference”. It is unclear what this circumference is referring to. Is it referring to a circumference of the shaft element? Is it referring to a circumference of the shaft?
Claim 2, Line 7 recites “the wiping section”. However, the wiping section of Line 4 is referring to embodiment 1 as described above. This wiping section in Line 7 is referring to embodiment 2 as described above. However, no wiping section has been recited in embodiment 2. Therefore there is insufficient antecedent basis for “the wiping section” in Line 7 and it is unclear how this wiping section relates to the overall structure of the bearing arrangement and shaft, regarding embodiment 2.
Claim 3, Lines 4-6 recites “the circumference is a base of a circumferential groove or the radial shoulder is a side flank of a circumferential groove” which sets forth in alternative language, two options of function. However, claim 2, Lines 6-7 sets forth in alternative language two options of “the wiper contacts…radially at a circumference or axially at a radial shoulder”. The subject matter of claim 3 appears to be further defining both options of claim 2. However due to the alternative language and the claim failing to set forth which option is selected, claim 3 is indefinite because the first option of claim 3 (circumference is a base of a circumferential groove) cannot further define the second option of claim 2 (radial shoulder is a side flank of a circumferential groove). 
Claim 3, Line 7 recites “side flanks”. However, Line 6 previously recites a single side flank. Therefore it is unclear if this claim is intended to set forth a single side flank, or multiple side flanks.
Claim 4, Line 4 recites “the axial direction”. There is insufficient antecedent basis for this limitation in the claim. Further, it has never been set forth that the wiper is circular or has an axis. Is the wiper intended to have a circular shape?
Claim 4, Lines 5-6 recite “the wiper is movably attached…at the bearing plate, or the splashguard wall, at wiper support attached at the bearing plate”. There appears to be missing language in this limitation. Is this intended to give three different options of where the wiper is attached? Further, as the claim currently reads, it is unclear how a wiper support is related to the bearing plate. For examination purposes, the examiner is interpreting this claim to read as three different attachment options: “the wiper is movably attached…at the bearing plate, or the splashguard wall, or at a wiper support which is attached to the bearing plate”. 
Claim 5, Lines 4-6 recite “the wiper is preloaded by a spring…towards the wiping section or towards the shaft element that is attached on the shaft torque proof”. However, Claim 1, Lines 13-17 previously set forth two separate embodiments of a “wiping device…configured to wipe contaminants from a wiping section of the processing shaft” (embodiment 1) or a “wiping device…configured to wipe contaminants…from a shaft portion annular disc that is attached torque proof on the shaft” (embodiment 2). Therefore claim 5 is indefinite because one cannot have embodiment 1 from claim 1 and then set forth “the wiper is preloaded by a 
Claim 6, Line 4 recites “a shaft element that is attached on the shaft torque proof”. However, claim 2 previously recites a “shaft element that is attached on the shaft torque proof”. Therefore it is unclear if this is referring to the same shaft element or a second shaft element. Further, note claim 2 rejection above – it is unclear if the shaft element is intended to refer to the previously recited “shaft portion annular disc that is attached torque proof on the shaft” from claim 1.
Claim 6, Lines 4-5 recite “the wiper edge contacts the wiping section or a shaft element that is attached on the shaft torque proof” which sets forth in alternative language, two options of function. However, claim 2, Lines 3-5 sets forth in alternative language two options of “the wiper…contacts with a wiper edge at the wiping section…or at the shaft element that is attached on the shaft torque proof”. The subject matter of claim 6 appears to be further defining both options of claim 2. However due to the alternative language and the claim failing to set forth which option is selected, claim 6 is indefinite because the first option of claim 6 (the wiper edge contacts the wiping section) cannot further define the second option of claim 2 (the wiper…contacts with a wiper edge…at the shaft element that is attached torque proof).
Claim 7, Lines 5-7 recite “the rotating wiper contacts a radial shoulder of the wiping section or a shaft element that is attached torque proof on the shaft”. However, Claim 1, Lines 13-17 previously set forth two separate embodiments of a “wiping device…configured to wipe contaminants from a wiping section of the processing shaft” 
Claim 7, Line 8 recites “the wiping section”. However, the wiping section of Line 6 is referring to embodiment 1 as described above. The wiping section in Line 8 is referring to embodiment 2 as described above. However, no wiping section has been recited in embodiment 2. Therefore there is insufficient antecedent basis for “the wiping section” in Line 8 and it is unclear how this wiping section relates to the overall structure of the bearing arrangement and shaft, regarding embodiment 2.
[Claim 8, Line 4] and [Claim 11, Line 4] each recite “the rotating wiper”. There is insufficient antecedent basis for this limitation in the claim. Further, the wiper of claim 1 has not been defined as a rotating wiper. Is the wiper intended to be a rotating wiper or a stationary wiper?
Claim 8, Lines 4-5 recite “a wiping disc with an approximately radially oriented, in particular radial contact surface”. This limitation is unclear because the metes and bounds of “approximately radially oriented” is undefined. One of ordinary skill in the art would not know what an acceptable range of approximately includes. Second, what is the wiping disc intended to be oriented towards relating to the structure of the bearing arrangement and shaft? For examination purposes, the examiner will interpret this limitation as “a wiping disc with a radial contact surface”.
Claim 9 describes the wiping disc as being attached to the shaft or integrally configured with the shaft. Therefore, given claim 1 which claims a wiper “is configured to wipe contaminants from a wiping section of the processing shaft” it is unclear how the wiping disc can be attached to the shaft or even integrally configured with the shaft and still functionally wipe contaminants from the wiping section. Is this wiper intended to be attached to a separate shaft and then wipe contaminants from the previously recited shaft of claim 1 as it rotates? For examination purposes, the examiner is interpreting the wiping disc as being attached to a separate shaft and therefore able to wipe contaminants from the previous shaft of claim 1. 
Claim 10, Line 5 recites “the circumference”. There is insufficient antecedent basis for this limitation in the claim. Is this intending to refer to a circumference of the wiping disc or a circumference of the shaft?
Claim 11, Lines 4-5 recite “a wiping disc which rotates about the rotation axis of a first shaft and is connected at the first shaft at least torque proof”. However, this renders the claim indefinite because the claim is further defining a first shaft which has not been positively recited. “For a processing device with two parallel counter rotating shafts” in Lines 1-2 is only reciting intended use.
Claim 11, Line 7 recites “a radial shoulder is configured at the wiping section of a second shaft”. However, this renders the claim indefinite because the claim is further defining a second shaft which has not been positively recited. “For a processing device with two parallel counter rotating shafts” in Lines 1-2 is only reciting intended use.
[Claim 12, Line 4] and [Claim 13, Line 3] each recite “the…annular face”. There is insufficient antecedent basis for this limitation in the claim. Further, what annular face is this referring to? Is it an annular face of one of the shafts?
[Claim 12, Line 4] and [Claim 13, Line 4] each recite “a wiping disc”. Is this intended to refer to the wiping disc of claim 11? Or is this setting forth a second wiping disc?
Claim 12, Line 6 recites “the other wiping disc”. It is unclear if this is intended to refer to the previously recited “another wiping disc” in Line 5 or the “wiping disc” in Line 4. 
Claim 14, Line 4 recites “the circumferential groove”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, Line 5 recites “a shaft element”. However, claim 2 previously recites “the shaft element” in Line 5. Is this intended to be referring to the same shaft element of claim 2 or is claim 14 setting forth a second shaft element?
Claim 15, Line 5 recites “a ring with a circumferential groove is arranged torque proof at a first shaft”. However, this renders the claim indefinite because the claim is further defining a first shaft which has not been positively recited. Further, is this first shaft intending to refer back to the “processing shaft” of claim 1? Or is this setting forth another shaft?
Claim 15, Line 7 recites “the other shaft”. There is insufficient antecedent basis for this limitation in the claim. Further, how does this other shaft structurally relate to 
Claim 15, Lines 6-7 recite “at least one rotating wiper is arranged torque proof at the other shaft”. However, this renders the claim indefinite because the claim is further defining the other shaft which has not been positively recited. Further, is this other shaft intending to refer back to the “processing shaft” of claim 1? Or is this setting forth another shaft that is also separate from the first shaft?
Claim 15, Line 7 recites “the rotating wipers”. However, Line 6 recites “at least one rotating wiper”. Therefore it is unclear if this is intended to further define at least one to be multiple. Or is should this be referring still to “at least one rotating wiper”?
Claim 15, Line 8 recites “the side flanks”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, Lines 8-9 recite “the face side radial annular surfaces”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16, Lines 5-6 recite “wherein the wall elements adjoin in the vertical and circumferentially envelop”. However, there appears to be missing language in this limitation. Is it intended to set forth the wall elements being adjoined in the vertical direction? For examination purposes, the examiner is interpreting this limitation to read “wherein the wall elements adjoin in the vertical direction and circumferentially envelop”.
Claim 16, Line 7 recites “the at least one processing shaft” and Lines 10 and 12 recite “each processing shaft”. However, claim 1 recites ‘a bearing arrangement for a 
Claim 16, Line 9 recites “the upper wall portion” and line 11 recites “the lower wall portion. There is insufficient antecedent basis for these limitations in the claim. Further, is the upper wall portion and lower wall portion intended to refer back to the two wall elements (Assuming they are adjoined in the vertical direction)?
Claim 16, Line 13 recites “each wiper rod”. However, no wiper rods have been positively recited. The limitation “open pass through opening for each wiper rod” is intended use. Therefore it is unclear how the each wiper rod relates to the bearing arrangement structurally. Are they intended to support the wipers?
Claim 18, Lines 3-4 recite “the processing device”. There is insufficient antecedent basis for this limitation in the claim. Is this processing device intended to refer back to the “compacting, perforating or cutting device” from line 2?
Claim 18, Line 6 recites “the processing shaft”. However, Line 2 recites “at least one processing shaft”. Therefore it is unclear if this intended to further define the at least one processing shaft as a single shaft or if it’s intended to read as “at least on processing shaft”. Note, claim 19 further recites “at least one processing shaft” in Line 4.
Note, no prior art rejection is being applied to claims 5, 7-13 and 15-17. However, should the 112(b) rejection be overcome by amending the claims, an art rejection may be made because the scope of the claims would change.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenter et al (hereinafter ‘Jenter’) (US 10,071,533 B2).
Regarding Claim 1, as best understood, Jenter discloses a bearing arrangement (108, 120, 128, 136) (Fig 4a) for a processing shaft (110) that rotates about a rotation axis (A) of a compacting device (Fig 1) for objects to be processed, the bearing arrangement comprising: an axially fixed shaft bearing (128), a bearing plate (108) on whose outside the shaft bearing (128) is attached at a distance therefrom, a splashguard (120) wall arranged inside of the bearing plate (108) and at a distance from the bearing plate (108), wherein the bearing plate (108) and the splashguard wall (120) respectively include a pass through opening (115) for the processing shaft (110), characterized in that a wiping device with a wiper (136) is arranged between the bearing plate (108) and the splashguard wall (120) configured to wipe containments from a wiping section 
Regarding Claim 2, as best understood, Jenter further discloses the wiper (136) is arranged fixed in place in a transverse direction to the shaft (110) and contacts with a wiper edge (inner diameter of wiper 136) at the wiping section (of shaft 110) directly.
Regarding Claim 3, as best understood, Jenter further discloses a circumference is a base of a circumferential groove (140) (Mod Fig 4a below).

    PNG
    media_image1.png
    742
    649
    media_image1.png
    Greyscale

Regarding Claim 4
Regarding Claim 6, as best understood, Jenter further discloses the wiper edge (inner diameter of wiper 136) contacts the wiping section (of shaft 110) (Fig 4a).
Regarding Claim 14, as best understood, Jenter further discloses a circumferential groove (114) is formed by an axial offset between two rings (Mod Fig 4a below).

    PNG
    media_image2.png
    742
    649
    media_image2.png
    Greyscale

Regarding Claim 18, as best understood, Jenter further discloses a compacting device (Fig 1) including at least one processing shaft (110) that is rotatably supported by at least one bearing arrangement (108, 120, 128, 136) (Fig 4a) in a housing (122) of the compacting device, characterized in that the bearing arrangement (108, 120, 128, 136) (Fig 4a) of the at least one processing shaft (110) is configured according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jenter as applied to claim 1 above, and further in view of Hoppe (DE 10 2012009590 B3).
Regarding Claim 19, as best understood, while Jenter discloses the compacting device (Fig 1) comprises a processing section (102) of the at least one processing shaft (110), Jenter does not disclose at least one non-co rotating wiper is configured identical to wipers that are arranged in the processing section of the at least one processing shaft.
However, in the same field of endeavor, Hoppe teaches a similar compacting device (¶1) (Fig 1) having several identical non rotating wipers (11) arranged in a 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the compacting device’s processing shaft of Jenter to include non-rotating wipers, as taught by Hoppe, in order to prevent unwanted waste accumulating on the processing shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725